Title: From George Washington to Major Henry Lee, Jr., 9 June 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Sir,
          9th June 1779
        
        I recd yr favor of yesterdays date & am happy to find you are in the neighbourhood of the enemy & make no doubt but you will fully answer the purposes of yr being placed there. The Stores you mention to have been at Kekiat were there without my knowledge—& I much approve the removal of them—As to the live Stock being driven off as you mention within a certain distance—though a desireable circumstance, I would not have you to undertake without the approbation of the Officers commanding the Militia & the well affected inhabitants—when if you gain their approbation I should wish the measure to be put into execution immediately.
        Capt. McLane I fully intended to have joined you before this and thought he had received orders for that purpose, but owing to some mistake, I find it was not done—he is however now order’d to march & place himself under yr command, with his company—Yr Letter of this date is just come to hand.
      